DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 5/9/2022.
Claims 1-23 and 25 are pending.  Claims 3, 6, 9, 12-13 and 16-23 are withdrawn.  Claim 24 is cancelled. Claim 25 is new. Claims 4 and 8 are currently amended. Claims 1, 8 and 14 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 5/9/2022, with respect to 112 Rejections, as indicated in line number 2 of the office action mailed 3/10/2022, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants' arguments, filed 5/9/2022, with respect to claims 1, 4, 5, 8 and 14 although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
Regarding independent claim 1, the claim recites “an adhesion promoter material between the metallization covered by the first encapsulation material and the first encapsulation material” and “a first die arranged in the at least one recess and comprising a frontside, a backside, a frontside metallization on the frontside and a backside metallization on the backside” which applicants contend is not disclosed or taught by the prior art, including Standing, since in part Standing teaches that the alleged metallization 77/78 is at the bottom of the vias 98/99 and the alleged adhesion promoter material 100 contacts the alleged encapsulation material 95 at the sides of vias 98/99 and thus the alleged adhesion promoter material 100 is not between the alleged metallization 77/78 and the alleged encapsulation material 95. Additionally, the plain meaning of the term adhesion promoter material is a material that adheres two objects together, and thereby Standing does not teach that element 100 is an adhesion promoter material because element 100 is not capable of adhering anything together. Furthermore, Standing does not teach that semiconductor die 52 comprises cited elements 77, 78, and 80. Applicants’ arguments/remarks with respect to the claimed metallizations of the claimed “first die” pertain to the claimed metallizations of the claimed “second die” in claims 4 and 5. Independent claims 8 and 14 have equivalent limitations as those found in claims 1, 4 and/or 5, and thereby the arguments/remarks with respect to claims 1, 4 and/or 5 pertain to independent claims 8 and 14 as well. (Remarks 11-17)
Applicants’ contentions are fully considered, however are not found persuasive, since as noted below in the rejection of independent claim 1 Figure 10 of Standing discloses wherein the element 100, which is interpreted as the claimed “adhesion promoter material”, is between metallization 77/78 and the first encapsulation material 95 in a diagonal direction. Claim 1, as currently written, does not expressly require that the adhesion promoter material is between the metallization and the first encapsulation material in any specific direction/angle. Additionally, the term “adhesion promoter material” when given it broadest reasonable interpretation can be interpreted as a material which provides some degree of adherence. Thus, element 100 in Standing can be interpreted as the claimed “adhesion promoter material”, because as shown in Figure 10 of Standing element 100 is physically connected/attached to adjacent elements, such as elements 77, 78, 95 and 101, such that it would provide some degree of adherence. Furthermore, the term “die” when given its broadest reasonable interpretation can be interpreted as a “packaged die” which would include contact elements such as contact pads 77, 78 and 80 in Standing. The claim, as currently written, does expressly require that the claimed “first die” is a bare die or an unpackaged die. Therefore, it is deemed proper that elements 77, 78 and 80 are interpreted as being part of the claimed “first die” in Standing. The Office’s arguments/remarks with respect to the claimed metallizations of the claimed “first die” also pertain to the claimed metallizations of the claimed “second die” in claims 4 and 5. Additionally, the Office’s arguments/remarks as noted above pertain to similar limitations found in independent claims 8 and 14 as well.
Thus, for the aforementioned reasons the rejection is deemed proper.
Applicants' arguments and amendments, filed 5/9/2022, with respect to claim 25, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using a new interpretation of the prior art of Standing as noted below in the rejection of claim 25.
A.	Prior-art rejections based at least in part by Standing

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Standing (US 2017/0154856 A1).
Regarding independent claim 1, Figure 10 of Standing (as viewed upside down) discloses a die package, comprising: 
a laminated carrier 97 (“core layer”-¶0156) comprising at least one recess 96 (“aperture”- ¶0156); 
a first die 52 (“semiconductor die”- ¶0109) arranged in the at least one recess 96 and comprising a frontside (i.e., the side of 52 facing layer 95), a backside (i.e., the side of 52 facing layer 94), a frontside metallization 77/78 (collectively elements 77 “gate pad” and 78 “source pad”, which are formed from metal layer 92- ¶¶0131, 0134) on the frontside and a backside metallization 80 (“drain pad”, which is formed from metal layer 92- ¶¶0131, 0134) on the backside; 
a first encapsulating material 95 (“dielectric layer”- ¶0156) partially encapsulating the first die 52 by covering at least the frontside metallization 77/78 or the backside metallization 80; and 
an adhesion promoter material 100 (“conductive material”, since it is directly adhered to elements 77/78 and 95) between the metallization 77/78 covered by the first encapsulation material 95 and the first encapsulation material 95 in a diagonal direction, and in direct physical contact with the first encapsulation material 95 and the metallization 77/78 covered by the first encapsulation material 95.
Regarding claim 2, Figure 10 of Standing (as viewed upside down) discloses the die package further comprising: 
a second encapsulating material 94 (“dielectric layer”- ¶0156) covering the metallization 80 that is not partially encapsulated by the first encapsulating material 95, 
wherein the metallization 80 covered by the second encapsulation material 94 has a roughened surface 93 (“roughened surface”- ¶0132) that is in direct physical contact with the second encapsulating material 94.
Regarding claim 7, Figure 10 of Standing (as viewed upside down) discloses wherein the first die 52 is a transistor (¶0109), and wherein the frontside metallization 77/78 comprises a control terminal 77 (“gate pad”- ¶0131) and a first controlled terminal 78 (“source pad”- ¶0131) of the transistor, and the backside metallization 80 comprises a second controlled terminal 80 (“drain pad”- ¶0131) of the transistor.
Regarding independent claim 14, Figure 10 of Standing (as viewed upside down) discloses a die package, comprising: 
a laminated carrier 97 (“core layer”-¶0156) comprising at least one recess 96 (“aperture”- ¶0156); 
a first die 52 (“semiconductor die”- ¶0109) arranged in the at least one recess 96 and comprising a frontside (i.e., the side of 52 facing layer 95), a backside (i.e., the side of 52 facing layer 94), a frontside metallization 77/78 (collectively elements 77 “gate pad” and 78 “source pad”, which are formed from metal layer 92- ¶¶0131, 0134) on the frontside and a backside metallization 80 (“drain pad”, which is formed from metal layer 92- ¶¶0131, 0134) on the backside; 
a first encapsulating material 95 (“dielectric layer”- ¶0156) partially encapsulating the first die 52 by covering at least the frontside metallization 77/78 or the backside metallization 80, the metallization 77/78 covered by the first encapsulation material 95 having a roughened surface 93 (“roughened surface”- ¶0132; see Fig. 9 for notation) that is in direct physical contact with the first encapsulating material 95; and 
a second encapsulating material 94 (“dielectric layer”- ¶0156) covering the metallization 80 that is not partially encapsulated by the first encapsulating material 95, the metallization 80 covered by the second encapsulation material 94 having a roughened surface 93 (“roughened surface”- ¶0132) that is in direct physical contact with the second encapsulating material 94.
Regarding claim 15, Figure 10 of Standing (as viewed upside down) discloses wherein the first die 52 is a transistor (¶0109), and wherein the frontside metallization 77/78 comprises a control terminal 77 (“gate pad”- ¶0131) and a first controlled terminal 78 (“source pad”- ¶0131) of the transistor, and the backside metallization 80 comprises a second controlled terminal 80 (“drain pad”- ¶0131) of the transistor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Standing.
	Regarding claim 4, Standing discloses the die package further comprising a second die arranged in the at least one recess (¶0159).
	Standing does not expressly disclose the specific details of the second die.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the configuration and arrangement associated with the semiconductor die 52 as shown in Figure 10 of Standing for the claimed “second die” for the purpose of utilizing a suitable and well-known for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). Thus, it is taken that the claimed “second die” has a similar configuration/arrangement as that of die 52 as shown in Figure 10 of Standing (as depicted below in the Examiner’s Markup of Fig. 10 of Standing). 

    PNG
    media_image1.png
    425
    1225
    media_image1.png
    Greyscale

	Therefore, Figure 10 of Standing (as viewed upside down; as depicted above in Examiner’s Markup Fig. 10 Standing) discloses the die package further comprising: 
a second die 52 (“semiconductor die”- ¶¶0109, 0159, which is interpreted as a second die separate from the claimed “first die” with the same configuration shown in Fig. 10) comprising a frontside (i.e., the side of 52 facing layer 94) of the second die 52, a backside (i.e., the side of 52 facing layer 95) of the second die 52, a frontside metallization 80 (“drain pad”, which is formed from metal layer 92- ¶¶0131, 0134) on the frontside of the second die 52 and a backside metallization 77/78 (collectively elements 77 “gate pad” and 78 “source pad”, which are formed from metal layer 92- ¶¶0131, 0134) on the backside of the second die 52, 
wherein the first die 52 is arranged in the at least one recess 96 with its frontside facing a bottom of the at least one recess 96, 
wherein the second die 52 is arranged in the at least one recess 96 with its backside facing the bottom of the at least one recess 96, and 
wherein the adhesion promoter 100 is provided on the backside metallization 80 of the first die 52 and on the frontside metallization 80 of the second die 52, since element 100 is formed indirectly on the underside of element 80.
Regarding claim 5, Figure 10 of Standing (as viewed upside down) discloses the die package further comprising: 
a second encapsulating material 91 (“seed layer”- ¶0131, specifically seed layer 91 in direct contact with elements 77/78) covering the frontside metallization 77/78 of the first die 52 and the backside metallization 77/78 of the second die 52, 
wherein each of the frontside metallization 77/78 of the first die 52 and the backside metallization 77/78 of the second die 52 has a surface that is in direct physical contact with the second encapsulating material 91, and 
wherein the frontside metallization 77/78 of the first die 52 and the backside metallization 77/78 of the second die 52 are roughened 93 (“roughened surface”- ¶0132; see Fig, 9 for notation).
Regarding independent claim 8, Figure 10 of Standing (as viewed upside down) discloses a die package, comprising: 
a laminated carrier 97 (“core layer”-¶0156) comprising at least one recess 96 (“aperture”- ¶0156);
a first die 52 (“semiconductor die”- ¶0109) comprising a frontside (i.e., the side of 52 facing layer 95), a backside (i.e., the side of 52 facing layer 94), a frontside metallization 77/78 (collectively elements 77 “gate pad” and 78 “source pad”, which are formed from metal layer 92- ¶¶0131, 0134) on the frontside and a backside metallization 80 (“drain pad”, which is formed from metal layer 92- ¶¶0131, 0134) on the backside, the first die 52 being arranged in the at least one recess 96 with its frontside facing a bottom of the at least one recess 96; 
a first encapsulating material 94 (“dielectric layer”- ¶0156) partially encapsulating the first die 52 by covering at least the frontside metallization 77/78 or the backside metallization 80 of the first die 52, 
wherein the backside metallization 80 of the first die 52 has a roughened surface 93 (“roughened surface”- ¶0132) that is in direct physical contact with the first encapsulating material 94, and
a second die arranged in the at least one recess (¶0159).
	Standing does not expressly disclose the specific details of the second die.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the configuration and arrangement associated with the semiconductor die 52 as shown in Figure 10 of Standing for the claimed “second die” for the purpose of utilizing a suitable and well-known for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). Thus, it is taken that the claimed “second die” has a similar configuration/arrangement as that of die 52 as shown in Figure 10 of Standing (as depicted above in the Examiner’s Markup of Fig. 10 of Standing). 
	Therefore, Figure 10 of Standing (as viewed upside down; as depicted above in Examiner’s Markup Fig. 10 Standing) discloses the die package further comprising: 
a second die 52 (“semiconductor die”- ¶¶0109, 0159, which is interpreted as a second die separate from the claimed “first die” with the same configuration shown in Fig. 10) comprising a frontside (i.e., the side of 52 facing layer 94) of the second die 52, a backside (i.e., the side of 52 facing layer 95) of the second die 52, a frontside metallization 80 (“drain pad”, which is formed from metal layer 92- ¶¶0131, 0134) on the frontside of the second die 52 and a backside metallization 77/78 (collectively elements 77 “gate pad” and 78 “source pad”, which are formed from metal layer 92- ¶¶0131, 0134) on the backside of the second die 52, the second die 52 being arranged in the at least one recess 96 with its backside facing the bottom of the at least one recess 96; and 
wherein the frontside metallization 80 of the second die 52 has a roughened surface 93 (“roughened surface”- ¶0132) that is in direct physical contact with the first encapsulating material 94.
Regarding claim 10, Figure 10 of Standing (as viewed upside down) discloses the die package of claim 8, further comprising: 
a second encapsulating material 95 (“dielectric layer”- ¶0156) covering the frontside metallization 77/78 of the first die 52 and the backside metallization 77/78 of the second die 52, 
wherein each of the frontside metallization 77/78 of the first die 52 and the backside metallization 77/78 of the second die 52 has a surface that is in direct physical contact with the second encapsulating material 95, and 
wherein the frontside metallization 77/78 of the first die 52 and the backside metallization 77/78 of the second die 52 are each roughened 93 (“roughened surface”- ¶0132, see Fig. 9 for notation).
Regarding claim 11, Figure 10 of Standing (as viewed upside down) discloses wherein the first die 52 is a transistor (¶0109), and wherein the frontside metallization 77/78 comprises a control terminal 77 (“gate pad”- ¶0131) and a first controlled terminal 78 (“source pad”- ¶0131) of the transistor, and the backside metallization 80 comprises a second controlled terminal 80 (“drain pad”- ¶0131) of the transistor.
B.	Prior-art rejections based at least in part by Standing (different interpretation)

Claim Rejections - 35 USC § 102
Claims 1 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Standing (different interpretation).
Regarding independent claim 1, Figure 10 of Standing (as viewed upside down) discloses a die package, comprising: 
a laminated carrier 97 (“core layer”-¶0156) comprising at least one recess 96 (“aperture”- ¶0156); 
a first die 52 (“semiconductor die”- ¶0109, including the associated contacts) arranged in the at least one recess 96 and comprising a frontside (i.e., the side of 52 facing layer 95), a backside (i.e., the side of 52 facing layer 94), a frontside metallization 67/68/77/78/91 (collectively elements 67 “gate pad”, 68 “source pad”, 77 “gate pad”, 78 “source pad” and the associated 91 “seed layer”, which are formed in part from metal layer 92- ¶¶0115, 0131, 0134) on the frontside and a backside metallization 69/80/91 (collectively elements 69 “drain pad, 80 “drain pad” and the associated 91 “seed layer”, which are formed in part from metal layer 92, - ¶¶0115, 0131, 0134) on the backside; 
a first encapsulating material 50 (“core layer”- ¶0156) partially encapsulating the first die 52 by covering at least the frontside metallization 67/68/77/78/91 or the backside metallization 69/80/91, since layer 50 indirectly covers portions of the sides of metallizations 67/68/77/78/91, 69/80/91; and 
an adhesion promoter material 65/66 (collectively elements 65 and 66 “sublayers”- ¶¶0111-0112, since it is directly adhered/attached to adjacent elements) between the metallization 67/68/77/78/91, 69/80/91 covered by the first encapsulation material 50 and the first encapsulation material 50, and in direct physical contact with the first encapsulation material 50 and the metallization 67/68/77/78/91, 69/80/91 covered by the first encapsulation material 50.
Regarding claim 25, Figure 10 of Standing (as viewed upside down) discloses wherein the adhesion promoter material 65/66 is additionally in direct physical contact with a semiconductor surface and/or a dielectric surface (i.e., the surfaces of 52 not directly covered by elements 67, 68 and 69) of the first die 52.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895